UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7605


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLINTON BERNARD FRAZIER-EL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:96-cr-00469-WMN-1)


Submitted:    November 17, 2009            Decided:   November 25, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clinton   Bernard  Frazier-El,   Appellant  Pro  Se.   Lynn  Ann
Battaglia, MARYLAND COURT OF APPEALS, Annapolis, Maryland; Jamie
M.  Bennett,   Assistant  United   States  Attorney,  Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clinton    Bernard        Frazier-El    appeals      the   district

court’s order denying his motion for a downward departure.                       We

have     reviewed       the     record    and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Frazier-El, No. 1:96-cr-00469-WMN-1 (D.

Md. Aug. 13, 2009).             We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented    in   the

materials      before     the    court    and   argument    would   not   aid   the

decisional process.

                                                                          AFFIRMED




                                           2